                                                 Notice Recipients
District/Off: 0970−2                        User: learys                    Date Created: 6/26/2019
Case: 2:10−bk−21041−BKM                     Form ID: pdf006                 Total: 4


Recipients of Notice of Electronic Filing:
ust         U.S. TRUSTEE            USTPRegion14.PX.ECF@USDOJ.GOV
tr          MAUREEN GAUGHAN                maureen@mgaughan.com
aty         MAUREEN GAUGHAN                maureen@mgaughan.com
                                                                                                      TOTAL: 3

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          DANIEL NACINOVICH           15802 N 38TH DR         PHOENIX, AZ 85053
                                                                                                      TOTAL: 1




    Case 2:10-bk-21041-BKM Doc 24-1 Filed 06/26/19 Entered 06/26/19 15:44:48                               Desc
                All dbtrs tr aty selct pty UST: Notice Recipients Page 1 of 1
